EXHIBIT 10 (ww)

2005 CHURCHILL DOWNS INCORPORATED

DEFERRED COMPENSATION PLAN

(As Amended as of December 1, 2008)



--------------------------------------------------------------------------------

2005 CHURCHILL DOWNS INCORPORATED

DEFERRED COMPENSATION PLAN

(As Amended as of December 1, 2008)

Table of Contents

 

SECTION 1.    ESTABLISHMENT AND PURPOSE OF PLAN    3 SECTION 2.    DEFINITIONS
   3 SECTION 3.    PARTICIPATION, CONTRIBUTIONS AND DEFERRALS    7 SECTION 4.   
VESTING AND ADMINISTRATION OF ACCOUNTS    9 SECTION 5.    DISPOSITION OF
PARTICIPANT ACCOUNTS    11 SECTION 6.    COMMITTEE ADMINISTRATION    16
SECTION 7.    ADOPTION AND WITHDRAWAL    16 SECTION 8.    CLAIM AND REVIEW
PROCEDURES    17 SECTION 9.    MISCELLANEOUS PROVISIONS    18



--------------------------------------------------------------------------------

2005 CHURCHILL DOWNS INCORPORATED

DEFERRED COMPENSATION PLAN

(As Amended as of December 1, 2008)

SECTION 1.

ESTABLISHMENT AND PURPOSE OF PLAN

 

1.1 Establishment and Restatement of Plan. The Board established the 2005
Churchill Downs Incorporated Deferred Compensation Plan effective January 1,
2005.

 

1.2 Purpose of Plan. The purpose of the Plan is to provide eligible executives
and directors of the Company and its affiliated companies an opportunity to
defer to a future date the receipt of base and bonus compensation for services
as well as director’s fees.

 

1.3 Section 409A. The 2005 Churchill Downs Incorporated Deferred Compensation
Plan (the “2005 Plan”) is intended to be a new deferred compensation plan
compliant with the requirements of Section 409A (as defined below), which became
effective for deferrals of compensation after December 31, 2004. The Plan also
amends the Churchill Downs Incorporated Deferred Compensation Plan (as amended
and restated effective January 1, 2001), which was in existence on December 31,
2004 (the “Prior Plan”) by freezing the Prior Plan. All deferrals of
compensation otherwise earned and vested on or prior to December 31, 2004
(including bonus compensation with respect 2004 service), are deferred under,
and remain subject to, the provisions of the Prior Plan as it existed on
October 3, 2004 (attached hereto as Exhibit A). It is intended that no deferrals
will be made under the Prior Plan after December 31, 2004, except that an
election made on or before December 31, 2004 with respect to salary earned for
services performed during calendar year 2005 shall be a deferral under the Prior
Plan but, unlike the grandfathered deferrals and earnings thereon under the
Prior Plan, such deferral and any earnings thereon shall be subject to the
requirements of Section 409A. For purposes of administrative convenience and
efficiency and compliance with Section 409A, such deferral of 2005 salary and
the earnings thereon may be transferred to the 2005 Plan provided such transfer
conforms to, and does not cause the remaining deferrals under the Prior Plan and
earnings thereon to become subject to, the requirements of Section 409A. Subject
to the foregoing, all deferrals of compensation with respect to service
performed after December 31, 2004, shall be governed by the terms of the 2005
Deferred Compensation Plan. Deferrals under the Prior Plan shall include all
amounts transferred from any other plan of deferred compensation to the Prior
Plan on or before October 3, 2004. The Company shall maintain separate
bookkeeping accounts of grandfathered deferrals, including all earnings thereon,
and amounts deferred under the 2005 Plan.

SECTION 2.

DEFINITIONS

 

2.1 “Account” means the Participant’s In-Service Account, Distribution Account
and Transferred Account which are bookkeeping accounts established on the
Company’s records showing the amount of the Participant’s accrued: (1) Employer
contributions; (2) Compensation and Director’s Fees deferred pursuant to the
Participant’s election; (3) in the case of a Transferred Account, deferred
compensation transferred to the Plan pursuant to Section 3.9; and (4) any
notional earnings and losses accrued thereon.

 

3



--------------------------------------------------------------------------------

2.2 “Board” means the Company’s Board of Directors.

 

2.3 “Compensation” means the regular base salary and annual bonus or incentive
compensation payable by the Employer to the Participant for services performed
for the Employer.

 

2.4 “Cause,” in connection with the termination of the Participant’s employment
with the Employer, means that, in the judgment of the Company’s President, based
upon any information or evidence reasonably persuasive to the President, the
Participant: [i] willfully engaged in activities or conducted himself or herself
in a manner seriously detrimental to the interests of the Employer, Company or
its affiliates; or [ii] failed to execute the duties reasonably assigned to him
or her in a reasonably timely, effective, or competent manner; provided,
however, that the termination of the Participant’s employment because of
Disability shall not be deemed to be for Cause and the determination of Cause in
the event of the President’s employment termination shall be determined by the
Board.

 

2.5 “Change of Control” means a “change in the ownership,” “change in the
effective control,” or “change in the ownership of a substantial portion of the
assets,” (as determined under Section 409A) of the Employer. To constitute a
Change of Control with respect to a Participant, the event must relate to [a]
the corporation for whom the Participant is performing services, [b] the
corporation that is liable for the payment of the amounts deferred under this
Plan, [c] a corporation that is the majority shareholder of a corporation
identified in [a] or [b], or [d] any corporation in a chain of corporations in
which each corporation is a majority shareholder of another corporation in the
chain, ending in a corporation identified in [a] or [b]. For purposes of this
definition, the attribution rules of Code §318(a) apply to determine stock
ownership. Stock underlying a vested option is considered owned by the holder of
the option, except where the option is exercisable for stock that is not vested.

(a) Change in the Ownership of a Corporation. A change in the ownership of a
corporation occurs on the date that any one person, or more than one person
acting as a group (as defined in paragraph (b)), acquires ownership of stock of
the corporation that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of such corporation.

(b) Persons Acting as a Group. Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

(c) Change in the Effective Control of the Corporation. Notwithstanding that a
corporation has not undergone a change in ownership, a change in the effective
control of a corporation occurs on the date that either —

(1) Any one person, or more than one person acting as a group (as determined
under paragraph (b)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the corporation possessing 35 percent or more of the total
voting power of the stock of such corporation; or

 

4



--------------------------------------------------------------------------------

(2) a majority of members of the corporation’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the corporation’s board of directors
prior to the date of the appointment or election, provided that for purposes of
this paragraph (2) the term corporation refers solely to the relevant
corporation identified in the first paragraph of this Section for which no other
corporation is a majority shareholder for purposes of that paragraph (for
example, if Corporation A is a publicly held corporation with no majority
shareholder, and Corporation A is the majority shareholder of Corporation B,
which is the majority shareholder of Corporation C, the term corporation for
purposes of this paragraph (2) would refer solely to Corporation A).

In the absence of an event described in paragraph (1) or (2), a change in the
effective control of a corporation will not have occurred.

(d) Multiple Change in Control Events. A change in effective control also may
occur in any transaction in which either of the two corporations involved in the
transaction has a Change in Control.

(e) Acquisition of Additional Control. If any one person, or more than one
person acting as a group, is considered to effectively control a corporation,
the acquisition of additional control of the corporation by the same person or
persons is not considered to cause a change in the effective control of the
corporation (or to cause a change in the ownership of the corporation).

(f) Change in the Ownership of a Substantial Portion of a Corporation’s Assets.
A change in the ownership of a substantial portion of a corporation’s assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in paragraph (b)), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the corporation that have a total gross fair market
value equal to or more than 40 percent of the total gross fair market value of
all of the assets of the corporation immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

(g) Transfers to a Related Person. There is no Change in Control when there is a
transfer to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer, as provided in this paragraph (g). A
transfer of assets by a corporation is not treated as a change in the ownership
of such assets if the assets are transferred to —

(1) A shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock;

(2) An entity, 50 percent or more of the total value or voting power of which is
owned, directly or indirectly, by the corporation;

(3) A person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the corporation; or

(4) An entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in paragraph (3).

 

5



--------------------------------------------------------------------------------

For purposes of this paragraph (g) and except as otherwise provided, a person’s
status is determined immediately after the transfer of the assets. For example,
a transfer to a corporation in which the transferor corporation has no ownership
interest before the transaction, but which is a majority-owned subsidiary of the
transferor corporation after the transaction is not treated as a change in the
ownership of the assets of the transferor corporation.

Notwithstanding the foregoing, the determination of the occurrence of a Change
of Control shall be made by the Committee in accordance with the requirements of
Section 409A.

 

2.6 “Code” means the Internal Revenue Code of 1986, as amended, and the guidance
and regulations promulgated thereunder.

 

2.7 “Committee” means the Compensation Committee of the Board.

 

2.8 “Common Stock” means the common stock, no par value, of the Company.

 

2.9 “Company” means Churchill Downs Incorporated, a Kentucky corporation or its
successor.

 

2.10 “Director” means a member of an Employer’s board of directors.

 

2.11 “Director Fees” means the retainer, meeting and other fees payable by the
Employer to a member of an Employer’s board of directors for service performed
as a board member.

 

2.12 “Disability” or “Disabled” means the Participant [i] is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than 12 months, or [ii] is, by reason of any medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Employer.

 

2.13 “Distribution Account” means the Account established for the Participant
for distribution to the Participant on or after Separation From Service at the
Participant’s election in accordance with Section 5.

 

2.14 “Employee” means an individual who is an employee of an Employer and who is
part of a select group of management or highly compensated employees of the
Employer within the meaning of Labor Reg. §2520.104-23.

 

2.15 “Employer” means the Company and any subsidiary or affiliated company that
adopts the Plan as to its eligible Employees and Directors pursuant to
Section 7.

 

2.16 “Employer Discretionary Contributions” means the contributions made by the
Employer to a Participant’s Account on a discretionary basis under Section 3.8.

 

2.17 “Employer Matching Contributions” means the matching contributions made by
the Employer to a Participant’s Account under Section 3.7.

 

2.18 “In-Service Account” means the Account established for the Participant for
distribution to the Participant before the Participant’s separation from service
with the Employer at the Participant’s election in accordance with Section 5.

 

6



--------------------------------------------------------------------------------

2.19 “IRS” means the Internal Revenue Service, Department of the Treasury of the
United States.

 

2.20 “Participant” means an Employee or Director who is or has been designated
by the Committee as being eligible to participate in the Plan and who has an
amount credited to an Account for his or her benefit under the Plan.

 

2.21 “Performance Based Compensation” means compensation where [i] the payment
of the compensation or the amount of the compensation is contingent on the
satisfaction of organizational or individual performance criteria, and [ii] the
performance criteria are not substantially certain to be met at the time of a
deferral election is permitted, including compensation based upon subjective
performance criteria where [a] any subjective performance criteria relates to
the performance of the Participant, a group which includes the Participant, or a
business unit for which the Participant provides services (which may include the
entire Employer), and [b] the determination that any subjective performance
criteria have been met is not made by the Participant or a family member of the
Participant (as defined in Code §267(c)(4) applied as if the family of an
individual includes the spouse of any member of the family).

 

2.22 “Plan” means the 2005 Churchill Downs Deferred Compensation Plan as
described herein, and as amended from time to time.

 

2.23 “Profit Sharing Plan” means the Churchill Downs Incorporated Profit Sharing
Plan.

 

2.24 “Secretary” means the Secretary of the Treasury of the United States.

 

2.25 “Section 409A” means Section 409A of the Code.

 

2.26 “Separation From Service” shall have the meaning ascribed to such phrase
under Section 409A.

 

2.27 “Stock Account” means the notional investment account established for a
Director in accordance with Section 4.11.

 

2.28 “Stock Election” means the election referred to in Section 4.11.

 

2.29 “Transferred Account” means the Account established for the Participant,
and reflecting deferred compensation transferred to the Plan pursuant to
Section 3.9, for distribution to the Participant on or after Separation From
Service at the Participant’s election in accordance with Section 5 or as
otherwise specified by the Committee pursuant to Section 3.9.

 

2.30 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code §152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

SECTION 3.

PARTICIPATION, CONTRIBUTIONS AND DEFERRALS

 

3.1

Eligibility. The Plan is intended to constitute, and shall be administered to
qualify as, a “top hat” plan exempt from certain requirements of the Employee
Retirement Income Security Act of 1974, as amended, pursuant to Labor Reg.
§2520.104-23 and shall be maintained strictly for a select

 

7



--------------------------------------------------------------------------------

 

group of management or highly compensated employees as contemplated by said
regulation. Subject to the requirements of said regulation, the Committee may
designate any of an Employer’s management or highly compensated Employees or an
Employer’s Directors as being eligible to participate in the Plan. The Committee
shall communicate designation of eligibility to the Employee or Director in
writing as soon as administratively practicable.

 

3.2 Commencement of Participation. An Employee or Director who is designated as
eligible to participate in the Plan in accordance with Section 3.1 shall
commence participation on the next January 1 following the date the Employee or
Director files his or her deferral election with the Committee, or its
designated agent, in accordance with Section 3.4.

 

3.3 Revocation of Right to Participate in Plan. The Committee may revoke the
right of any Participant to participate in the Plan, which revocation shall be
effective with respect to Compensation and Director’s Fees earned and payable
after the date of such revocation. The revocation shall not alter or diminish
the rights of the Participant with respect to amounts credited to the
Participant’s Account before the revocation.

 

3.4 Participant Deferral Elections. An Employee or Director who has been
designated as eligible to participate in the Plan may elect, in writing on forms
approved by the Committee, to defer the receipt of all or a portion (in one
percent (1%) increments) of his or her Compensation and Director’s Fees earned
and payable after the effective date of such election and have such amount
credited to the Participant’s Account pursuant to the terms of the Plan. The
deferral election shall continue from year to year until revoked or modified by
the Participant. Deferral elections, and revocation or modifications thereto,
must be made during the period of time established by the Committee before the
beginning of the applicable calendar year and shall be effective on the
January 1 following receipt by the Company of the completed election form.
Deferral elections with respect to bonus or incentive compensation payable with
respect to services performed in a calendar year must be made before the end of
the preceding calendar year; provided, that in the case of Performance Based
Compensation, the deferral election may be made not later than 6 months before
the end of the applicable performance period.

 

3.5 No Deferrals During Long Term Disability. A Participant may not make
deferrals under this Plan during any period that the Participant is receiving
benefits under a long term disability plan of an Employer.

 

3.6 Revocation/Modification of Deferral Elections. Deferral elections may be
revoked or modified by the Participant by notifying the Company in writing of
such revocation or modification on forms available from the Company. Any
revocation or modification of a deferral election shall be effective on the
January 1 following receipt by the Company of a completed
revocation/modification form. Deferral elections shall be automatically revoked
on the effective date of Plan termination and on the date the Participant
becomes ineligible to participate in the Plan. Except as provided under
Section 5.1 of the Plan, no modification of a deferral election shall alter the
time and form of distribution of any prior deferral.

 

3.7 Employer Matching Contributions. The Account of a Participant who is an
Employee shall be credited with an Employer Matching Contribution on base
compensation deferrals made to this Plan equal to the Employer Matching
Contribution the Participant would have received under the Profit Sharing Plan
(whether or not the Participant participates in the Profit Sharing Plan) but for
the dollar limits applicable under the Profit Sharing Plan less any Employer
Matching Contribution allocated to the Participant’s account under the Profit
Sharing Plan. No matching contributions shall be made on Transferred Accounts.

 

8



--------------------------------------------------------------------------------

3.8 Employer Discretionary Contributions. The Employer, in its sole discretion,
may make additional Employer Discretionary Contributions to the Account of any
one or more Participants who are Employees. Unless expressly so provided by the
Committee, Employer Discretionary Contributions shall not be made to Transferred
Accounts. The amount of Employer Discretionary Contributions credited to a
Participant’s Account pursuant to this Section 3.8, if any, shall be determined
by the Employer in its sole discretion.

 

3.9 Transfer Contributions. A Participant may request a transfer to the Plan of
contributions deferred under another deferred compensation plan of an Employer
which qualifies as an unfunded “top hat” arrangement under Title I of ERISA as
well as for income tax purposes. The Committee, in its sole discretion, may
elect whether or not to accept transfers from other deferred compensation plans.
Unless otherwise specified by the Committee, deferred accounts transferred to
this Plan shall be subject to the terms and conditions of this Plan, including
but not limited to the time and method of distribution and the Participant shall
make a distribution election in accordance with Section 5 to the extent such
election complies with Section 409A. The Committee shall accept transfers from
other deferred compensation plans only to the extent that such transfer, and any
applicable timing and method of distribution, complies with the requirements of
Section 409A and will not cause the transferred amounts, or amounts deferred
under this Plan, to be subject to the additional tax imposed under Section 409A
on deferrals which fail to meet the requirements of such Section 409A. No
matching contributions shall be made on deferred compensation transferred to the
Plan pursuant to this Section 3.9.

SECTION 4.

VESTING AND ADMINISTRATION OF ACCOUNTS

 

4.1 Credits/Debts to Account. Compensation and Director’s Fees deferred under
the Plan pursuant to the Participant’s election in accordance with Section 3.4
shall be credited to the Participant’s Account as soon as administratively
practicable after the date the deferrals would otherwise have been paid to the
Participant in accordance with the Employer’s normal payroll practices in the
case of employees, and when the Director’s Fees would otherwise have been paid
to the applicable Director. Matching contributions under Section 3.7 shall be
credited to the Participant’s Account at the time matching contributions are
allocated to participant accounts under the Profit Sharing Plan. Employer
discretionary contributions made by the Employer pursuant to Section 3.8 shall
be credited to the Participant’s Account at the time specified by the Employer.

 

4.2 Establishment of Rabbi Trust. The Company may establish an irrevocable
grantor trust to provide a source of funds to assist the Employer in satisfying
its liability to Participants and their beneficiaries under this Plan. If such
rabbi trust is established, the Employer may make contributions to the trust,
with respect to deferrals, in such manner and at such times as the Committee
determines. The Employer may make contributions to the trust in such other
manner and at such other times as the Committee deems appropriate in its sole
discretion. Each Employer shall be the sole owner of the assets of the trust as
to its participating Employees and Directors, and the assets of the trust shall
be subject to the claims of the general creditors of the Employer. The sole
interest of Participant and the Participant’s beneficiaries to the assets of the
trust shall be as a general creditor of the Employer. Notwithstanding the
foregoing, no such trust, nor the assets held by such trust, shall be located
outside the United States. In addition, no such trust shall provide for the
assets thereof to become restricted to the provision of benefits under the Plan,
or distributed to a Participant, as a result of a change in the financial health
or condition of the Employer.

 

9



--------------------------------------------------------------------------------

4.3 Vesting of Deferrals. Compensation and Director’s Fees credited to a
Participant’s Account, and notional earnings thereon, shall be one hundred
percent (100%) vested and nonforfeitable at all times, subject to adjustment for
notional investment losses and deemed transaction fees in accordance with
Section 4.6. Transferred Accounts shall be one hundred percent (100%) vested
unless otherwise specified by the Committee pursuant to Section 3.9.

 

4.4 Vesting of Employer Contributions. A Participant shall be vested in Employer
Matching Contributions credited to his or her Account pursuant to Section 3.7
and Employer Discretionary Contributions credited to his or her Account pursuant
to Section 3.8, and earnings thereon, pursuant to the same vesting schedule
applicable to Employer Matching Contributions and Employer Discretionary
Contributions under the Profit Sharing Plan.

 

4.5 Ownership and Investment of Accounts. Subject to the limitations of
Section 4.2, amounts credited to a Participant’s Account may be kept in any
investment vehicles or assets as may be selected by the Committee in its
discretion, subject to the right of the Participant to make an investment
election in accordance with Section 4.6. Each Employer shall be the owner of all
amounts credited to the Accounts of its participating Employees and Directors
until paid to the Participant pursuant to Section 5.

 

4.6 Participant’s Right to Direct Investment of Account. A Participant may elect
to have his or her Account notionally invested in such investment options as are
selected by the Committee and made available to Participants for notional
investment purposes under the Plan from time to time. The value of a
Participant’s Account at any time shall be the value of such underlying notional
investments. The Committee shall be under no obligation to make such
investments; however, the Committee shall debit or credit, as the case may be,
the Participant’s Account with notional earnings or losses as if said
investments had actually been made. The Participant’s Account shall be reduced
by an amount equal to the brokerage or other transaction costs that would have
been incurred in connection with the deemed purchase or sale of an investment.
Until such time as investment options are made available by the Committee, a
Participant’s Account will be credited with notional interest equal to the prime
rate listed in the Money Rates section of The Wall Street Journal on the first
business day of the applicable month, plus 100 basis points.

 

4.7 Form of Investment Election. The investment election, if any, must be in
writing in a form approved by the Committee, and must be delivered to the
Company and otherwise comply with the rules pertaining to such elections as
established by the Committee, on or before such date as the Committee may
specify to be valid. The election must designate the percentage of the Account
to be notionally invested in each investment option selected; provided, however,
that the minimum allocable to any notional investment option shall be one
percent (1%) and all percentage designations must be in multiples of one percent
(1%). If the Participant fails to make a timely election pursuant to this
Section 4.7, such Participant’s deferrals shall be invested in a money market
fund or its equivalent as designated by the Committee.

 

4.8 Effective Date of Investment Election. Any investment election made by the
Participant pursuant to this Section 4 shall be effective as soon as
administratively practicable after receipt by the Company, pursuant to procedure
established by the Committee and communicated to Participants.

 

4.9 Changes to Investment Election. Participants may change their investment
allocation elections no more than twelve (12) times during any calendar year.
Changes are made either by delivering a new investment election form to the
Company, or via an Internet website designated by the Committee, in accordance
with the rules of Section 4 and procedures established by the Committee.
Investment allocation changes must be in increments of one percent (1%) and
shall be effective in accordance with the rules of Section 4.8.

 

10



--------------------------------------------------------------------------------

4.10 Assumption of Investment Risk. The Participant agrees to assume all risk in
connection with any change, including any decrease, in the value of
Participant’s Account which is notionally invested pursuant to the Participant’s
investment election in accordance with the provisions of this Section 4.

 

4.11 Director’s Right to Direct Investment in Company Stock. Notwithstanding any
provisions of this Section 4 to the contrary, each Director who is a Participant
under the Plan may elect to have all or part of his or her Director Fees
deferred on or after January 1, 2005, notionally invested in shares of the
Company’s Common Stock. An investment election by a Director under this
Section 4.11 shall be subject to the rules established by the Committee pursuant
to this Section 4 except as modified by the following special rules. Directors
shall not have any voting rights or other rights attributable to stock
ownership. A Participant who is not a Director is not eligible to make a Stock
Election. Any amounts allocated to an In-Service Account shall not be eligible
for a Stock Election. A Stock Election shall be irrevocable with respect to
amounts that have been notionally invested. However, a Director may, at any
time, revoke his or her Stock Election with respect to Director Fees earned and
payable after the date the revocation is delivered to the Company in accordance
with procedures established by the Committee. A sub-account, referred to as a
“Stock Account” shall be established in the name of each Director who makes a
Stock Election, and such sub-account shall be included in the Participant’s
Distribution Account and shall be administered in accordance with procedures
established by the Committee. As soon as administratively practicable following
each dividend payment date, a Director’s Stock Account shall be credited with
additional notional share of Common Stock as if the cash dividend were
reinvested in Common Stock. In the event of any stock dividend, stock split,
combination or exchange of securities, merger, consolidation, recapitalization,
spin-off or other distribution (other than normal cash dividends) of any or all
of the assets of the Company to shareholders, or any other similar change or
event effected without receipt of consideration, such proportionate equitable
adjustments, if any, as the Committee in its discretion may deem appropriate to
reflect such change or event shall be made with respect to the notional shares
of Common Stock credited to a Director’s Stock Account as of the applicable
date. Subject to the adjustments set forth in the preceding sentence, the number
of shares of Common Stock subject to notional investment under the Plan shall
not exceed fifty thousand (50,000) shares. When the maximum number of shares of
Common Stock subject to notional investment has been reached, no further Stock
Election shall be effective and Participants who previously made a Stock
Election shall be required to make an election in accordance with Sections
4.6-4.10 herein with respect to the notional investment of their deferrals and
any notional dividend equivalents related to the notional shares of Common Stock
credited to their Stock Account.

SECTION 5.

DISPOSITION OF PARTICIPANT ACCOUNTS

 

5.1

Plan Distribution Elections. Each Participant shall complete a distribution
election with respect to his or her Distribution Account, Transferred Account
and In-Service Distribution Account. Except as otherwise expressly provided
herein, amounts credited to a Participant’s Account shall be paid to the
Participant in accordance with the Participant’s distribution election;
provided, however, that if on the elected distribution date, any notional
investment gains or losses cannot then be determined, such distribution shall be
delayed until such accounting can be completed but in no event shall such
payment be made later than sixty (60) days following such Participant’s

 

11



--------------------------------------------------------------------------------

 

distribution election date. Distribution elections [a] shall be in writing on
forms approved by the Committee, [b] in the case of the In-Service Distribution
Account, shall specify a distribution date in accordance with Section 5.2, [c]
shall specify the form of distribution in accordance with Section 5.3, and [d]
shall be filed with the Company upon first becoming eligible to participate in
the Plan. A Participant’s In-Service Account distribution election, in addition
to specifying an in-service distribution date, shall also specify the form of
distribution if the Participant has a Separation From Service before the date
designated for the in-service distribution.

General Changes to Distribution Elections. A Participant may change his or her
distribution election with respect to his or her Account (unless otherwise
specified by the Committee in accordance with Section 3.9) at any time;
provided, however, that [a] no change in an election shall take effect earlier
than twelve (12) months from the date of the change election, [b] no change in
the election may be made less than twelve (12) months prior to the date of the
first scheduled payment of the original distribution election, and [c] with
respect to a payment that is not the result of death, Disability or
Unforeseeable Emergency (except as may be hereafter permitted by regulations or
guidance promulgated under Section 409A by the IRS or the Secretary of the
Treasury) the first payment with respect to which such change in the election is
made must be deferred for a period of not less than 5 years from the date such
payment would otherwise have been made under the prior election. Any change of a
prior distribution election which does not meet the foregoing requirements shall
be disregarded.

Change of Distribution Election for 2006. During the period beginning on June 2,
2006 and ending December 31, 2006, a Participant in the Plan may change a prior
payment election made with respect to prior deferrals under this Plan by
electing another form or forms of payment, and another time of payment,
otherwise available under this Plan. Notwithstanding any condition contained in
Section 5.1 to the contrary, any such change shall be effective immediately
without regard to any condition otherwise contained in said Section requiring a
minimum period of deferral from the date any payment would otherwise have been
due. No change may be made with respect to any payment that is otherwise
scheduled to be made in 2006 and no such change may result in a payment being
made in 2006 that was otherwise to be made at a later time. Any change to a
distribution election made after December 31, 2006 shall conform to all of the
requirements of Section 5.1.

 

5.2 Distribution Date.

(a) Distribution and Transferred Accounts. A Participant’s Distribution Account,
and the Participant’s Transferred Account unless specified otherwise by the
Committee pursuant to Section 3.9, shall be distributed to the Participant, in
the manner elected by the Participant in accordance with Section 5.3, as soon as
administratively practicable, but in no event later than sixty (60) days, after
the Participant’s Separation From Service date. For purposes of this Section 5,
the separation from service of a Participant with one Employer will not
interrupt the continuity of participation of such Participant if, concurrently
with or immediately after such separation, the Participant has not incurred a
Separation From Service and otherwise in accordance with Section 7. Where a
Participant provides services as a Director and as an Employee, services
provided as a Director are not taken into account for purposes of determining
whether the Participant has a Separation From Service as an Employee, and
service provided as a Director are not taken into account for purposes of
determining whether the Participant has a Separation From Service as a Director.
Notwithstanding anything to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, if any
Participant who is a “specified employee” (as defined under Section 409A) on his
or her date of Separation From Service, any distribution from such Participant’s
Distribution Account and

 

12



--------------------------------------------------------------------------------

Transferred Account may not be made earlier than the date which is 6 months
after the date of the Participant’s Separation From Service (or, if earlier, the
date of death of the Participant) from the Employer, and any amounts required to
be so delayed shall be paid in the form of a lump sum on the earlier of (A) the
first business day following the expiration of such six-month period or (B) as
soon as practicable, but in no event later than sixty (60) days, following the
Participant’s death. For purposes of Section 409A, to the extent that any
payment payable under the Plan is to be paid in installments, each such payment
shall be treated as a separate identified payment for purposes of Section 409A.
Notwithstanding any provision of the Plan to the contrary, no shares of Common
Stock shall be distributed from the Participant’s Stock Account earlier than a
date which is 6 months after the date of acquisition of the derivative security
(as described in Rule 16b-3 under the Securities Exchange Act of 1934) related
to such shares.

(b) In-Service Account. Any amount credited to a Participant’s In-Service
Account shall be distributed to the Participant in a single lump sum, as soon as
administratively practicable, but not more than sixty (60) days, following the
date elected by the Participant at the time of the deferral of such amount (or
as subsequently modified in accordance with Section 5.1) that is any December 31
on or after the sixth anniversary of the date of the deferral of such amount to
his or her In-Service Account, provided the Participant is still employed with
the Employer on the elected date. If the Participant has a Separation From
Service before the designated date, distribution shall be made to the
Participant, in the form elected by the Participant in accordance with
Section 5.3 at the time of such deferral (or as subsequently modified in
accordance with Section 5.1), as soon as administratively practicable, but not
more than sixty (60) days, after the Participant’s Separation From Service date.
Notwithstanding anything to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, if any
Participant who is a “specified employee” (as defined under Section 409A) on his
or her date of Separation From Service, any distribution from such Participant’s
In-Service Account may not be made earlier than the date which is 6 months after
the date of the Participant’s Separation From Service (or, if earlier, the date
of death of the Participant) from the Employer, and any amounts required to be
so delayed shall be paid in the form of a lump sum on the earlier of (A) the
first business day following the expiration of such six-month period or (B) as
soon as practicable, but in no event later than thirty (30) days, following the
Participant’s death. For purposes of Section 409A, to the extent that any
payment payable under the Plan is to be paid in installments, each such payment
shall be treated as a separate identified payment for purposes of Section 409A.

 

5.3 Form of Distribution. Amounts credited to a Participant’s Distribution
Account and Transferred Account shall, at the Participant’s election made under
Section 5.1 (or subsequently modified in accordance with Section 5.1), be
payable to the Participant in a single lump sum payment or in equal monthly
installments over five (5) or ten (10) years. Amounts credited to a
Participant’s Stock Account shall be distributed in Common Stock, and except as
provided in Section 5.10, all other amounts credited to a Participant’s
Distribution Account and Transferred Account shall be payable in cash. Amounts
credited to a Participant’s In-Service Account shall be distributed in
accordance with Section 5.2 to the Participant in a single lump sum cash payment
valued as of the December 31 elected by the Participant under Section 5.1 and
Section 5.2 (or subsequently modified in accordance with Section 5.1) or, in the
event of the Participant’s Separation From Service before said date, shall be
payable to the Participant in a single lump sum cash payment or in equal monthly
cash installments over five (5) or ten (10) years, as elected by the Participant
under Section 5.1 and Section 5.2.

 

5.4

Unforeseeable Emergency Distributions. In the event of an Unforeseeable
Emergency, all deferrals pursuant to Section 3.3 shall cease and amounts
credited to the Participant’s Account as

 

13



--------------------------------------------------------------------------------

 

of the date of such emergency shall be paid to the Participant in a single lump
sum payment as soon as administratively practicable after the date of the
emergency but in no event later than sixty (60) days following such emergency.
Notwithstanding the foregoing: [i] payment shall be limited to the amounts, as
determined under regulations issued by the Secretary of the Treasury under
Section 409A, necessary to satisfy such emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distributions, after taking into
account the extent to which such emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). Any decision of the Committee with
respect to the application of the provisions of this section shall have a
presumption of correctness, and the burden shall be on Participant to rebut such
presumption by a preponderance of the evidence. The Participant shall be
provided with a reasonable opportunity to present any and all evidence on his or
her behalf. In the absence of regulations issued by the Secretary (or other
guidance by the IRS), no distributions shall be made in the event of an
Unforeseeable Emergency.

 

5.5 Disability Distributions. If a Participant becomes Disabled, amounts
credited to the Account of such Participant shall be distributed to the
Participant as soon as administratively practicable following a determination of
such Disability but in no event later than sixty (60) days following such
determination. The form of distribution shall be in accordance with the
Participant’s distribution election made in accordance with Section 5.1 and
Section 5.3 (or as subsequently modified in accordance with Section 5.1).

 

5.6 Death Distributions. If a Participant dies before distribution of all the
amounts credited to his or her Account, any amounts remaining in the
Participant’s Account shall be distributed to such deceased Participant’s
designated beneficiary or beneficiaries in the form specified by the Participant
in accordance with Section 5.1 and Section 5.3 (or as subsequently modified in
accordance with Section 5.1). Payments shall commence as soon as
administratively practical after the date of the Participant’s death but in no
event later than sixty (60) days following such death. If distributions have
already commenced before the Participant’s death, the Participant’s designated
beneficiary will continue to receive payments according to the same schedule by
which distributions had been made to the Participant before his or her death.
All beneficiary designations shall be in writing on forms approved by the
Committee and shall be filed with the Committee. A Participant may, at any time,
revoke or change any beneficiary designation by filing a new written designation
with the Committee. If there is no effective beneficiary designation filed with
the Committee at the time of the Participant’s death, distribution of amounts
otherwise payable to the deceased Participant under the Plan shall be paid in a
single lump sum cash distribution to the personal representative of the
Participant’s estate as a part of the Participant’s estate. If a beneficiary
designated by the Participant to receive the Participant’s benefits shall
survive the Participant but die before receiving all distributions hereunder,
the balance thereof shall be paid in a single lump sum cash distribution to such
deceased beneficiary’s estate, unless either (i) the deceased beneficiary
designates otherwise by a written beneficiary designation filed with the
Committee, in which case such designation shall govern, or (ii) the Participant
shall have expressly provided otherwise in the Participant’s beneficiary
designation. The Committee, upon making a reasonable effort to ascertain the
identity of the proper beneficiary or beneficiaries to receive any amounts
payable pursuant to these provisions shall be entitled to rely on information
reasonably available to it, and upon making any payments provided herein to any
beneficiary believed in good faith by the Committee to be entitled thereto,
shall have no further liability to any person for such payments.

 

5.7

Disposition of Account on Plan Termination. Upon termination of the Plan in
accordance with Section 9.1, distribution of Accounts shall be made, at the time
and in the form elected by the

 

14



--------------------------------------------------------------------------------

 

Participant, according to the distribution election on file with the Committee
at the time of such termination. In addition, the Company may determine, in its
sole discretion, to terminate the Plan and cause a distribution of all Accounts
in the event of a Change of Control. Notwithstanding any provision of the Plan
to the contrary, any Stock Accounts maintained for a Participant shall be
distributed in a lump sum payment as soon as administratively practicable
following a Change in Control but in no event later than sixty (60) days
following such Change in Control.

 

5.8 Disposition of Account If Participating Employer Ceases To Be An Affiliated
Company. To the extent provided in regulations issued by the Secretary, in the
event the Employer employing the Participant ceases to be a subsidiary or
affiliated company with Company and thus ceases to be a participating Employer
as provided by Section 7.2, the Participant’s deferral election and active
participation in the Plan shall cease on the effective date of such
event. Distribution of the Participant’s Account shall be made at the time and
in the form elected by the Participant pursuant to this Section 5.1 (or as
subsequently modified in accordance with Section 5.1), unless the Committee and
the Employer agree to transfer the Accounts of affected Participants to a
deferred compensation plan of such Employer to be distributed to affected
Participants pursuant to the terms of such transferee plan; provided that such
transfer can be made in compliance with the provisions of Section 409A and
without causing to be subject to the amounts to be subject to the additional tax
imposed by Section 409A.

 

5.9

Accelerated Distributions; Accelerated Vesting. Notwithstanding anything herein
to the contrary, and except as provided in Section 5.1 with respect to change
elections and 5.7 with respect to distributions upon plan termination, the
timing of any distributions pursuant to a Participant’s deferral elections may
not be accelerated. Notwithstanding the foregoing, the Committee, in its sole
discretion, may [a] accelerate the time when Employer Matching Contributions and
Employer Discretionary Contributions vest with respect to a Participant, [b]
permit the distribution as may be necessary to fulfill a domestic relations
order (as defined in Code §414(p)(1)(B), [c] permit distribution to pay FICA
taxes on amounts deferred under the Plan, or [d] upon the Participant’s
Separation From Service with the Employer to make a lump sum cash out by
December 31 of the year of Separation From Service, or within 2  1/2 months
thereafter, of the remainder of the Participant’s Account which is not greater
than $10,000.

 

5.10 In-Kind Distributions. To the extent a distribution is otherwise permitted
under the provisions of this Section 5, the Committee may, in its discretion,
and subject to the requirements of the asset, make payment to the Participant or
Participant’s beneficiaries in kind in lieu of cash to the extent amounts
credited to the Participant’s Account are actually invested in an asset.

 

5.11 Tax Withholding. The Committee shall deduct from the distributions under
the Plan any federal, state or local withholding or other taxes or charges which
the Employer is required to deduct under applicable law. The Employer shall be
entitled to deduct from other compensation payable to the Participant, any
employment or other tax required to be withheld as amounts are deferred under
the Plan.

 

5.12

Presumed Competency. Every person receiving or claiming payments under the Plan
shall be conclusively presumed to be mentally competent until the date on which
the Committee receives a written notice in a form and manner acceptable to the
Committee that such person is incompetent and that a guardian, conservator or
other person legally vested with the interest of his or her estate has been
appointed. In the event a guardian or conservator of the estate or any person
receiving or claiming payments under the Plan shall be appointed by a court of
competent jurisdiction, payments under the Plan may be made to such guardian or
conservator provided that

 

15



--------------------------------------------------------------------------------

 

the proper proof of appointment and continuing qualification is furnished in a
form and manner acceptable to the Committee. Any such payments so made shall be
a complete discharge of any liability or obligation of Employer or the Committee
regarding such payments.

 

5.13 Forfeiture of Unclaimed Benefits. Each Participant shall keep the Committee
informed of his or her current address and the current address of his or her
beneficiary. The Committee shall not be obligated to search for the whereabouts
of any person. If the Committee is unable to locate any person to whom a payment
is due under the Plan or a distribution payment check is not presented for
payment, such payment shall be irrevocably forfeited at the earlier of: (1) the
day preceding the date such payment would otherwise escheat pursuant to any
applicable escheat law; or (2) the later of: [i] three (3) years after the date
on which the payment was first due; or [ii] ninety (90) days after issuance of
the check. Forfeited payments shall be returned to the source of the payment
(e.g., if benefits are funded through contributions by the Employer from its
general assets, the forfeited payment shall be returned to the Employer; if the
forfeited benefit payment is made from trust funds, the forfeited payment shall
revert to the trust from which the payment was made).

SECTION 6.

COMMITTEE ADMINISTRATION

 

6.1 Plan Committee. The Plan shall be administered by the Committee. A
Participant who is also a member of the Committee shall not participate in any
decision involving an election made by him or her or relating in any way to his
or her individual rights, duties and obligations as a Participant under the
Plan. The Committee may appoint one or more employees or agents to assist it in
administration of the Plan and may delegate its duties under the Plan to such
employees or agents.

 

6.2 Committee Action. A majority of the Committee shall constitute a quorum for
the transaction of business. All actions taken by the Committee at a meeting
shall be by the vote of a majority of those present at such meeting but any
action may be taken by the Committee without a meeting upon written consent
signed by all of the members of the Committee.

 

6.3 Plan Rules and Regulations. The Committee may from time to time establish
rules and regulations for the administration of the Plan and adopt standard
forms for such matters as elections, beneficiary designations and applications
for benefits, provided such rules and forms are not inconsistent with the
provisions of the Plan.

 

6.4 Determinations by Committee. All determinations of the Committee, including,
but not limited to, all questions of construction and interpretation, shall be
final, binding and conclusive on all parties and the Committee shall have
complete discretion in making such determinations.

 

6.5 Plan Records. The Committee shall be responsible for maintaining books and
records for the Plan.

SECTION 7.

ADOPTION AND WITHDRAWAL

 

7.1 Adoption by Employers. An Employer authorized by the Committee to
participate in this Plan shall adopt the same by written acknowledgment to the
Committee. By so adopting the Plan, such Employer designates the Company as the
Employer entitled to administer the Plan and to amend or terminate the Plan
through the Committee.

 

16



--------------------------------------------------------------------------------

7.2 Withdrawal of a Participating Employer. A participating Employer may
withdraw from the Plan as of any date upon ninety (90) days’ advance written
notice to the Committee, or upon such shorter notice as the Committee, in its
sole discretion, may permit. If an Employer shall cease to exist or ceases to be
an affiliate of Company, it shall automatically be withdrawn from participation
in the Plan effective as of the date it ceases to exist or ceases to be an
affiliated company unless a successor organization adopts the Plan with the
consent of the Committee in accordance with the provisions of this section.

 

7.3 Obligation of Employers. Each Employer by adopting the Plan agrees to make
all payments required under the Plan to be made or provided to or on behalf of
the Participants employed by such Employer, and agrees that the liability for
making such payments and providing such benefits shall be the sole and exclusive
obligation of such Employer. In addition, each Employer by adopting this Plan
agrees to pay all fees and reimburse all expenses to Company as required by the
Committee and as agreed to by the parties in connection with the administration
of this Plan.

SECTION 8.

CLAIM AND REVIEW PROCEDURES

 

8.1 Claims Procedure. Any person who believes he or she is being denied any
rights or benefits under the Plan may file a claim in writing with the
Committee. If the claim is denied (in whole or part), the Committee will notify
the claimant of its decision in writing. The notification will be written in a
manner intended to be understood by the claimant and will contain [i] reasons
for the denial, [ii] reference to pertinent Plan provisions, [iii] a description
of additional material or information that is needed, and [iv] information as to
the steps to be taken if the claimant wishes to submit a request for review. The
notification will be given within ninety (90) days after the claim is received
by the Committee (or within one hundred eighty (180) days, if special
circumstances require an extension of time for processing the claim, and if
written notice of the extension and circumstances is given to the claimant
within the initial ninety (90) day period). If notification is not given within
this period, the claim will be considered denied as of the last day of such
period and the claimant may request review of the claim.

 

8.2 Review Procedure. Within sixty (60) days of the receipt by the claimant of
the written notice of denial of the claim, or within sixty (60) days after the
claim is deemed denied, if applicable, the claimant may file a written request
with the Committee that it conduct a review of the claim, including the
conducting of a hearing, if considered necessary by the Committee. In connection
with the claimant’s appeal of the denial of a benefit, the claimant may review
pertinent documents and may submit issues and comments in writing. The Committee
shall make a decision on the claim appeal not later than sixty (60) days after
the receipt of the claimant’s request for review, unless special circumstances
(such as the need to hold a hearing, if necessary) require an extension of time
for processing, in which case the sixty (60) day period may be extended to one
hundred and twenty (120) days. The Committee shall notify the claimant in
writing of any extension. The decision upon review shall [i] include specific
reasons for the decision, [ii] be written in a manner intended to be understood
by the claimant, and [iii] contain references to the Plan provisions on which
the decision is based.

 

17



--------------------------------------------------------------------------------

SECTION 9.

MISCELLANEOUS PROVISIONS

 

9.1 Amendment or Termination. Company reserves the right to amend, modify,
terminate or discontinue the Plan at any time and in a manner which complies
with the provisions of Section 409A (and regulations issued thereunder), by
appropriate action taken by the Committee, provided, however, that no such
action shall reduce the amounts then credited to any Account of any
Participant, subject to adjustment for notional investment losses and deemed
transaction fees in accordance with Section 4.6 and the claims of the Employer’s
general creditors.

 

9.2 Participant’s Rights Unsecured. The Employer shall remain the owner of
amounts deferred under the Plan by its Employees and Directors participating in
the Plan. The Participant and the Participant’s beneficiary have only the
Employer’s unsecured promise to pay. The rights accruing to the Participant and
the Participant’s beneficiary are those of an unsecured general creditor of the
Employer. Any contract, policy or other asset which the Employer may utilize to
assure itself of the funds to make payment shall not serve in any way as
security to the Participant or beneficiary for the Employer’s performance under
the Plan. Any account established under the Plan is for bookkeeping purposes
only and shall not be considered to create a fund for the Participant or
beneficiary.

 

9.3 Nontransferability/Nonalienability. No right of any Participant or
beneficiary to receive any Plan payment shall be subject to alienation,
transfer, sale, assignment, pledge, attachment, garnishment or encumbrance of
any kind. Any attempt to alienate, sell, transfer, assign, pledge or otherwise
encumber any such payments whether presently or thereafter payable shall be
void. Subject to Section 9.7, any Plan payment due shall not in any manner be
subject to debts or liabilities of any Participant, beneficiary or other person.

 

9.4 Participant Obligation to Furnish Information. Each person entitled to
receive a Plan payment, whether a Participant, a duly designated beneficiary, a
guardian or otherwise, shall provide the Committee with such information as it
may from time to time deem necessary or in its best interest in administering
the Plan. Any such person shall also furnish the Committee with such documents,
evidence, data or other information as the Committee may from time to time deem
necessary or advisable.

 

9.5 No Right of Employment. The Plan shall not be deemed to constitute a
contract of employment between a Participant and the Employer, nor shall any
Plan provision restrict the right of the Employer to discharge a Participant, or
restrict the right of a Participant to terminate his or her employment.

 

9.6 Plan Expenses. Unless paid by the Employer, expenses of administering the
Plan shall be paid by the Participants, except as otherwise provided herein, and
shall be debited among Participant Accounts in a reasonable manner as determined
by the Committee. Expenses that are specific to a Participant’s Account shall be
debited solely to such Participant’s Account and shall not be spread among other
Participants.

 

9.7 Offsets. As a condition to eligibility to participate in the Plan, each
Participant consents to the deduction from amounts otherwise payable under the
Plan to the Participant and the Participant beneficiaries of all amounts owed by
the Participant to the Employer and the Company and its affiliates to the
maximum extent permitted by applicable law, including but not limited to
Section 409A.

 

18



--------------------------------------------------------------------------------

9.8 Limitation of Actions. No lawsuit with respect to any benefit payable or
other matter arising out or relating to the Plan may be brought before
exhaustion of the claim and review procedures set forth in Section 8 and any
lawsuit must filed no later than nine (9) months after a claim is denied or be
forever barred.

 

19



--------------------------------------------------------------------------------

9.9 Governing Law. The Plan shall be construed, administered and governed in all
respects under and by the applicable laws of the Commonwealth of Kentucky. By
participating in the Plan, the Participant irrevocably consents to the exclusive
jurisdiction of the courts of the Commonwealth of Kentucky and of any federal
court located in Jefferson County, Kentucky in connection with any action or
proceeding arising out of or relating to the Plan, any document or instrument
delivered pursuant to or in connection with the Plan.

Executed this 1st day of December, 2008.

 

CHURCHILL DOWNS INCORPORATED By:  

/s/ Charles G. Kenyon

Title:  

/s/ VP Human Resources

 

20



--------------------------------------------------------------------------------

2005 CHURCHILL DOWNS INCORPORATED

DEFERRED COMPENSATION PLAN

(As Amended as of December 1, 2008)

EXHIBIT A

CHURCHILL DOWNS INCORPORATED

DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2001)

 

21